DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
… 
implementing layers of synapses interposed with the neuron layers whereby each memristive device stores a weight Ŵ for a synapse interconnecting a respective pair of neurons in successive neuron layers, the method comprising performing forward 
…
storing digital signal values corresponding to said input and output signals in a digital processing unit operatively coupled to the set of arrays; and 
performing the weight-update operation of said scheme by calculating, in the digital processing unit, digital weight-correction values ΔW, dependent on said digital signal values, for respective memristive devices, and applying programming signals to those devices to update the stored weights Ŵ in dependence on the respective digital weight-correction values ΔW.
in claim 17:
a memcomputing unit comprising a set of crossbar arrays of memristive devices connected between row and column lines, each memristive device storing a weight Ŵ for a respective said synapse, and a controller for controlling application of signals to the memristive devices via said row and column lines, and a digital processing unit, operatively coupled to the memcomputing unit, adapted to control performance by the apparatus of forward propagation, backpropagation and weight- update operations of an iterative training scheme,
…
the digital processing unit stores digital signal values corresponding to said input and output signals; and in the weight-update operation of said scheme, the digital processing unit calculates digital weight-correction values ΔW, dependent on said digital signal values, for respective memristive devices, and said controller applies 
(Examiner’s note: as described in the specification in Paragraph 33, the symbol Ŵ having an accent indicated that the weight are stored with low precision).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art reference do not teach the limitations of claims 1 and 17 for the following reasons:
US 20200327406, US 20200118001 disclose similar methods of working with low precision weights applied to a crossbar memristor array, but are filed by the same assignee and do not qualify as prior art. 
US 20200134461 discloses methods of working with low precision weights applied to an ANN (Paragraph 33), but does disclose that the ANN is implemented as a crossbar memristor array. 
US 11074318 discloses methods of working with low precision weights applied to an ANN, but does disclose that the ANN is implemented as a crossbar memristor array. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826